Citation Nr: 0123455	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  96-51 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a prostate 
disorder.

3.  Entitlement to service connection for essential 
hypertension.

4.  Entitlement to service connection for a residuals of a 
back injury.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

The appeal arises from the April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, denying service connection for a 
skin disorder claimed as secondary to Agent Orange exposure, 
service connection for a prostate condition, service 
connection for essential hypertension, service connection for 
residuals of a back injury, and service connection for a 
psychiatric disorder to include PTSD. 


REMAND

In a November 1996 VA From 9 the veteran requested a hearing 
before a member of the Board of Veterans' Appeals (Board) at 
the RO (a Travel Board hearing).  By a December 1996 letter 
the RO informed the veteran of the docket for a Travel Board 
hearing and the lengthy time he may have to wait on that 
docket for such a hearing.  The RO then afforded the veteran 
the alternative opportunity of a hearing before an RO hearing 
officer, or a hearing before a Board member in Washington, 
D.C., or a withdrawal of his request for a Travel Board 
hearing.  The RO informed the veteran in that letter that he 
would remain on the Travel Board docket unless he replied to 
the letter and requested otherwise.  It does not appear from 
a review of the claims folder that the veteran replied to 
that RO request.  Hence he remained on the Travel Board 
docket at that time.  

By a June 1998 letter the RO informed the veteran that he was 
scheduled to appear at the RO for a Travel Board hearing on 
August 11, 1998.  However, also by that letter the RO 
afforded the veteran the opportunity to alternatively attend 
a video conference hearing, or to withdraw his request for a 
Travel Board hearing.  The RO attached to that letter a "BVA 
Hearing Confirmation" form which the veteran was to return 
to the RO, and to indicate thereby his choice either for a 
hearing or to cancel his scheduled hearing.  In June 1998 the 
veteran returned the form indicating that he would attend the 
August 11, 1998 Travel Board hearing that had already been 
scheduled.  On August 11, 1998 the veteran appeared in person 
to inform that he could not attend the scheduled August 11, 
1998 Travel Board hearing because he had to appear in court 
on the same day.  He requested instead that he be scheduled 
for a hearing before a hearing officer at the RO.  

In August 1998 the Board remanded the appealed claims to 
afford the veteran the opportunity of a hearing before a 
hearing officer at the RO, as he had requested on August 11, 
1998.  A hearing before an RO hearing officer was conducted 
in December 1998, and a transcript of that hearing is 
contained in the claims folder.  At the hearing the veteran 
was informed that if he was not satisfied with the hearing he 
was entitled to a hearing before a member of the Board 
(hearing transcript, page 20).  In April 2000 a Supplemental 
Statement of the Case was issued containing a hearing officer 
decision denying the veteran's appealed claims.  

Apparently pursuant to a further request by the veteran, the 
veteran was scheduled for a Travel Board hearing on October 
4, 2000.  The RO sent the veteran a letter (the copy of which 
contained within the claims folder is unfortunately undated) 
informing him of this pending Travel Board hearing, and once 
again affording him the opportunity to elect a different form 
of hearing, or none at all.  A "BVA Hearing Confirmation" 
form was attached for the veteran to return to indicate his 
choice of hearing, or to cancel the hearing.  In September 
2000 the veteran returned the form and thereby indicated that 
he was declining a video conference hearing and was instead 
electing to wait for an in-person Travel Board hearing at the 
RO.  Thereafter, by a June 2001 letter, the RO informed the 
veteran that he was scheduled for a Travel Board hearing on 
August 13, 2001, but again requested that the veteran confirm 
his intention to attend the hearing, for which a "Hearing 
Confirmation" form was provided.  The veteran submitted a 
reply informing that he would not be able to attend the 
hearing as scheduled on August 13, 2001, and that he would 
instead elect to have a hearing before a member of the Board 
in Washington, D.C.  

By an August 2001 letter the Board informed the veteran that 
he was scheduled for a hearing before a member of the Board 
in Washington, D.C. on September 19, 2001.  By a letter 
received at the Board on August 31, 2001, the veteran 
requested that the Board hearing scheduled on September 19, 
2001 be postponed, so that he might have the opportunity to 
request that the hearing instead be scheduled at the RO, 
because it would be a hardship for him to attend a hearing in 
Washington, D.C.  Despite this request by the veteran, the 
Board rescheduled another Board hearing in Washington, D.C. 
for October 17, 2001, and informed the veteran of this by a 
September 11, 2001 letter.  By a September 19, 2001 letter 
the veteran requested that the October 17 hearing be canceled 
and rescheduled at some future date and held at the RO.  
Accordingly, remand for a Travel Board hearing is in order.  

The undersigned Board member is of the opinion that the RO's 
practice of requiring the veteran to confirm that he is going 
to attend a Travel Board hearing after he has already 
requested such a hearing, is directly responsible for the 
confusion of the veteran and necessitates this additional 
remand.  This is not the first time that the undersigned 
Board member remanded a case to this RO because of confusion 
caused by these confirmation letters.  Additionally, it has 
been pointed out to this RO in the past that the requirement 
that a veteran, in effect, request a Travel Board hearing 
more than once is inconsistent with our law and regulations.  

The case is remanded for the following action:

The veteran should be accorded a Travel 
Board hearing before a member of the 
Board traveling to the RO for the 
purpose of conducting such hearings.  
After the Board hearing at the RO has 
been conducted, the case should be 
returned to the Board for further 
consideration, without further action by 
the RO.  If the veteran fails to appear 
for this hearing he is advised that he 
will be required to file a motion 
showing good cause for his failure to 
appear and that the motion will have to 
be granted by a member of the Board 
prior to scheduling of a further 
hearing.  The RO is instructed not to 
require that the veteran confirm in 
writing his intention to be present at 
the Travel Board hearing.  Further, in 
view of the experience in this case, the 
veteran should not be sent any inquiries 
about whether he wishes a video 
conference hearing or a Board hearing in 
Washington, D.C.

The purpose of this Remand is to ensure due process of law.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




